COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-13-00287-CV


RICK MORRISON                                                      APPELLANT

                                           V.

KATHY MIMS, GUARDIAN OF THE                                         APPELLEE
ESTATE OF DOROTHY
MORRISON, AN INCAPACITATED
PERSON


                                       ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered “Appellant’s Voluntary Dismissal.” It is the court’s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).

                                                      PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: August 29, 2013


      1
       See Tex. R. App. P. 47.4.